Honorable John C. Ward State Representative 2705 Donaghey Drive North Little Rock, Arkansas 72116
Dear Representative Ward:
This is in response to your request for an opinion regarding the constitutionality of Act 593 of the 1987 Legislative Session, as amended by Act 40 of the Special Session.
It is my understanding that this question is the subject of an action initiated in Pulaski County Chancery Court.  The longstanding policy of this office dictates that opinions not be rendered on matters that are the subject of litigation in progress.  Any attempt to address the question posed in your request would, in this instance, violate this policy.
If I may be of assistance in the future, please do not hesitate to contact me.
SC:EW:jh — Note: This information included so as to identify attorney who wrote the opinion, since the text did not do so.